Mr. Mike Wilson Committee to Promote Arkansas 1 Park, Box 96 Wilson, Arkansas 72395
Dear Mr. Wilson:
This is in response to your request, pursuant to A.C.A.7-9-107 (Repl. 1993), for certification of the following proposed popular name and ballot title for a proposed constitutional amendment:
(Popular Name)
     LIMITED CASINO GAMING, COMMUNITY LAW ENFORCEMENT AND CRIME PREVENTION FINANCING AMENDMENT OF 1994.
(Ballot Title)
     A PROPOSED AMENDMENT TO THE ARKANSAS CONSTITUTION ESTABLISHING THE ARKANSAS CASINO GAMING COMMISSION, CREATING A COMMUNITY CRIME PREVENTION AND LAW ENFORCEMENT FUND, AND PERMITTING THE ESTABLISHMENT OF ONE CASINO AT A DESIGNATED SITE IN CRITTENDEN COUNTY.
     THIS AMENDMENT WILL IMPOSE AN EIGHT (8) PERCENT TAX ON THE GROSS REVENUES OF CASINO GAMING, AND THE ENTIRE REVENUE GENERATED FROM THIS TAX SHALL BE DEDICATED TO THE COMMUNITY CRIME PREVENTION AND LAW ENFORCEMENT FUND.  MONIES FROM THIS FUND WILL BE DISTRIBUTED TO THE LOCAL COMMUNITY CRIME PREVENTION COUNCILS TO BE ESTABLISHED IN
     EACH COUNTY OF THE STATE.  EACH COUNTY SHALL BE REQUIRED TO PUBLISH AN AUDITED REPORT EVERY YEAR INFORMING THE TAXPAYERS HOW THE GAMING REVENUES ARE BEING SPENT. AN ADDITIONAL QUARTERLY TAX OF ONE (1) PERCENT WILL BE IMPOSED ON CASINO GAMING TO SUPPORT INFRASTRUCTURE IMPROVEMENTS IN THE AREA SURROUNDING THE FACILITY.
     ALL INDIVIDUALS OR ENTITIES OPERATING, EMPLOYED IN, OR FURNISHING SERVICES OR SUPPLIES TO THE CASINO SHALL BE SUBJECT TO STRICT LICENSING REQUIREMENTS, BACKGROUND INVESTIGATIONS AND OVERSIGHT BY THE STATE POLICE. ARKANSAS RESIDENTS WILL RECEIVE PREFERENCE IN HIRING BY THE CASINO, ARKANSAS GOODS WILL BE GIVEN PREFERENTIAL TREATMENT IN PURCHASES BY THE CASINO AND MANDATORY TRAINING PROGRAMS WILL BE PROVIDED TO ARKANSAS RESIDENTS SO THAT THEY MAY BECOME QUALIFIED APPLICANTS FOR POSITIONS IN THE CASINO OPENED PURSUANT TO THIS AMENDMENT.  INDIVIDUALS UNDER THE AGE OF TWENTY-ONE (21) SHALL BE PROHIBITED FROM GAMING OR FROM BEING PRESENT IN GAMING ROOMS.  LICENSES SHALL BE GRANTED TO PERMIT THE CASINO TO OPERATE FOR ANY PORTION OF A 24-HOUR DAY THAT THE LICENSEE DETERMINES.
     THE COMMISSION SHALL REGULATE AND SUPERVISE THE LICENSING AND OPERATION OF ALL CASINO GAMING ACTIVITIES AND CONSIST OF FIVE (5) MEMBERS APPOINTED BY THE GOVERNOR.  ONLY PERSONS WHO ARE RESIDENTS OF THE STATE OF ARKANSAS AND CITIZENS OF THE UNITED STATES SHALL BE ELIGIBLE FOR APPOINTMENT TO THE COMMISSION.  NO MEMBER OF THE GENERAL ASSEMBLY, NO PERSON HOLDING ELECTIVE OFFICE IN THE STATE GOVERNMENT, OR ANY OFFICER OR OFFICIAL OF ANY POLITICAL PARTY SHALL BE ELIGIBLE FOR APPOINTMENT TO THE COMMISSION.  MEMBERS OF THE COMMISSION CAN BE REMOVED BY THE GOVERNOR AND A MAJORITY VOTE OF THE GENERAL ASSEMBLY.  ALL ADMINISTRATIVE, OPERATIONAL AND OTHER COSTS OF THE COMMISSION SHALL BE BORNE BY THOSE SEEKING LICENSES TO OPERATE, SUPPLY OR
     BE EMPLOYED IN CASINO GAMING, AND THE CASINO LICENSED PURSUANT TO THIS AMENDMENT.  NO FUNDS FROM THE STATE'S GENERAL TREASURY SHALL BE USED TO PAY FOR THE COMMISSION AFTER THE INITIAL TWO (2) YEARS OF OPERATION, AND ANY STATE FUNDS USED DURING THIS TWO (2) YEAR START-UP PERIOD SHALL BE FULLY REIMBURSED BY THE COMMISSION.
     THIS AMENDMENT WILL ESTABLISH MANDATES ON THE EXECUTIVE BRANCH ENSURING THE TIMELY IMPLEMENTATION OF THE PROVISIONS OF THIS AMENDMENT, A PROCESS FOR JUDICIAL REVIEW OF ANY DISPUTES ARISING FROM THE IMPLEMENTATION OF THESE PROVISIONS, AND PENALTIES FOR VIOLATIONS OF THE AMENDMENT. THIS AMENDMENT DEFINES CERTAIN TERMS USED IN THE AMENDMENT; PROVIDES THAT ALL CONSTITUTIONAL PROVISIONS AND LAWS IN CONFLICT WITH THIS AMENDMENT ARE EXPRESSLY DECLARED NOT TO APPLY TO ANY OF THE ACTIVITIES DESCRIBED IN THIS AMENDMENT TO THE EXTENT OF THE CONFLICT; PROVIDES THAT THE AMENDMENT SHALL BECOME OPERATIVE UPON APPROVAL BY THE VOTERS; AND FOR OTHER PURPOSES.
The Attorney General is required pursuant to Section 7-9-107 to approve and certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature.  The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the act or amendment or likelihood that it will accomplish its stated objective.  Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed initiative.
The purpose of my review and certification is to insure that the popular name and ballot title honestly, intelligently, and fairly set forth the purpose of the proposed amendment.  See Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463,466, 677 S.W.2d 846 (1984).  The popular name is primarily a useful legislative device.  Pafford v. Hall,217 Ark. 734, 233 S.W.2d 72 (1950).  It need not contain detailed information or include exceptions which might be required of a ballot title, but it must not be misleading or give partisan coloring to the merit of the proposal.  Chaney v. Bryant,259 Ark. 294, 532 S.W.2d 741 (1976); Moore v. Hall, 229 Ark. 411,316 S.W.2d 207 (1958).  The popular name is to be considered together with the ballot title in determining its sufficiency. Id.
Applying these precepts, it is my opinion that a more suitable popular name should be substituted for the one proposed.  The submitted popular name is therefore rejected, and the following substituted in its place:
(Popular Name)
AN AMENDMENT TO AUTHORIZE ONE CASINO IN CRITTENDEN COUNTY, TO CREATE THE ARKANSAS CASINO GAMING COMMISSION, AND TO LEVY CASINO TAXES TO FUND CRIME PREVENTION AND LAW ENFORCEMENT
In addition, in my opinion a more complete ballot title should be substituted for the one proposed, in order to give the voter a better understanding of the issues presented.  The proposed ballot title is therefore rejected, and the following substituted therefor:
(Ballot Title)
     AN AMENDMENT TO THE ARKANSAS CONSTITUTION AUTHORIZING THE ESTABLISHMENT OF ONE CASINO AT A DESIGNATED SITE IN CRITTENDEN COUNTY, TO BE OPERATED UNDER A RENEWABLE THREE YEAR LICENSE BY A QUALIFIED, BONDED CASINO GAMING LICENSEE WHO CAN DEMONSTRATE OWNERSHIP OF THE DESIGNATED LAND; CREATING THE ARKANSAS CASINO GAMING COMMISSION WHICH SHALL CONSIST OF FIVE (5) MEMBERS TO BE APPOINTED BY THE GOVERNOR, TO SERVE FIVE (5) YEAR TERMS; PROVIDING FOR REAPPOINTMENT OF THE COMMISSIONERS ONLY ONCE; PROVIDING FOR REMOVAL OF COMMISSIONERS DURING THEIR TERM BY THE GOVERNOR WITH A CONCURRENCE OF THE GENERAL ASSEMBLY; PROVIDING FOR STATE POLICE BACKGROUND CHECKS ON  PROSPECTIVE COMMISSIONERS AND OTHERWISE ESTABLISHING QUALIFICATIONS FOR THE OFFICE; PROVIDING THAT THE COMMISSION SHALL BE FUNDED INITIALLY BY A LOAN OF
     STATE FUNDS TO BE REPAID WITHIN TWO (2) YEARS OF THE LOAN, AND THEREAFTER EXCLUSIVELY BY A ONE PERCENT ASSESSMENT ON GROSS REVENUES OF THE CASINO AND FEES PAID BY PROSPECTIVE LICENSEES; EMPOWERING THE COMMISSION TO SUPERVISE THE CASINO GAMING AUTHORIZED BY THIS AMENDMENT, INCLUDING THE POWER TO REQUIRE LICENSES AND STATE POLICE BACKGROUND CHECKS ON PERSONS SEEKING TO CONDUCT CASINO GAMING, SUPPLY EQUIPMENT TO AN ARKANSAS CASINO, OR BE EMPLOYED BY SUCH SUPPLIERS, OR AT THE CASINO IN CASINO GAMING ACTIVITY, AND THE POWER TO SUBJECT LICENSED GAMING EMPLOYEES TO ALCOHOL AND DRUG TESTING; EMPOWERING THE COMMISSION TO AUDIT ALL BOOKS AND FISCAL RECORDS OF THE CASINO; REQUIRING THE CASINO TO GIVE HIRING PREFERENCE TO QUALIFIED ARKANSAS CITIZENS AND PURCHASING PREFERENCE TO ARKANSAS FIRMS SELLING COMPETITIVELY PRICED GOODS AND SERVICES, EACH AS DETERMINED BY THE CASINO LICENSEE; REQUIRING THE CASINO LICENSEE TO PROVIDE TRAINING PROGRAMS TO ARKANSAS RESIDENTS THROUGH CURRENTLY EXISTING POST-SECONDARY VOCATIONAL SCHOOLS, COLLEGES, OR UNIVERSITIES; PROVIDING FOR JUDICIAL REVIEW OF COMMISSION DECISIONS; PERMITTING THE CASINO TO OPERATE FOR ANY PORTION OF A TWENTY-FOUR (24) HOUR DAY AND TO SELL OR PROVIDE ALCOHOLIC BEVERAGES DURING ALL HOURS THE CASINO IS PERMITTED TO OPERATE; PROHIBITING ANYONE UNDER THE AGE OF TWENTY-ONE FROM MAKING ANY WAGER OR BEING PRESENT IN ANY ROOM WHERE GAMING IS BEING CONDUCTED; LEVYING AN EIGHT (8) PERCENT TAX ON THE GROSS REVENUE (AS DEFINED) OF THE CASINO WHICH WILL BE DISTRIBUTED TO THE "COMMUNITY CRIME PREVENTION AND LAW ENFORCEMENT TRUST FUND" CREATED BY THE AMENDMENT, WHICH FUNDS WILL BE DISTRIBUTED TO THE COUNTIES ON THE BASIS OF POPULATION; CREATING THE "COUNTY COMMUNITY CRIME PREVENTION COUNCILS" TO CONSIST OF THE COUNTY JUDGE, SHERIFF, PROSECUTING ATTORNEY, ONE CITIZEN WITH CRIME PREVENTION EXPERIENCE CHOSEN BY THE QUORUM COURT, AND THE CHIEFS OF POLICE
     OF ALL CITIES AND TOWNS OF EACH COUNTY; AUTHORIZING THE COUNCILS TO DETERMINE THE EXPENDITURE OF THE MONIES DISTRIBUTED TO THE COUNTIES HEREUNDER; PROVIDING THAT THE FUNDS DISTRIBUTED SHALL ONLY BE USED FOR CRIME PREVENTION, SCHOOL SAFETY AND LAW ENFORCEMENT (BUT NOT SALARY INCREASES) AS EVIDENCED BY AN ANNUAL REPORT PREPARED BY THE COUNTY; LEVYING A TAX OF ONE PERCENT OF THE GROSS REVENUES OF THE CASINO TO BE DISTRIBUTED TO THE MUNICIPALITY IN WHICH THE CASINO IS LOCATED; PROHIBITING THE LEVY OF ANY OTHER SPECIAL TAXES ON THE CASINO AND EXCLUDING ITS REVENUES FROM APPLICATION OF GROSS RECEIPTS, SALES, OR EXCISE TAXES; DEFINING TERMS USED IN THE AMENDMENT; PROVIDING THAT NOTHING IN THIS AMENDMENT SHALL BE CONSTRUED TO IMPOSE ANY RESTRICTIONS ON ANY OTHER MEASURES PASSED BY THE VOTERS ON NOVEMBER 8, 1994; SETTING PENALTIES FOR VIOLATIONS OF THE AMENDMENT, MAKING ITS PROVISIONS SEVERABLE, MAKING OTHER INCONSISTENT LAWS INAPPLICABLE TO CASINO ESTABLISHMENTS OPERATING PURSUANT TO THIS AMENDMENT; MAKING THE AMENDMENT EFFECTIVE UPON ADOPTION; AND FOR OTHER PURPOSES.
Pursuant to A.C.A. 7-9-108(c), instructions to canvassers and signers are enclosed herewith.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure